DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 
(i) a liquid dosage form of imatinib comprising imatinib mesylate, glycerin, sodium benzoate, maltitol, citric acid and water (claim 26);
(i-a-1) claim 27 and (i-a-2) claim 28; (since this is not compliant, the Examiner selects the first alternative, (i-a-1), claim 27 for prosecution);
(i-b) bottles; and
(i-c) (a), (b), (c) and (d) of claim 33 are applicable to the elected species,
in the reply filed on 10/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28, 41, 42, 45, 49, 52, 65, 67, 69, 70, 73, 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-27, 29-31, 33 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Parvataneni et al. (WO 2014/041551 A1; 2014; IDS Ref AH).
Parvataneni teaches a pharmaceutical solution (a liquid dosage form) for oral administration containing an effective amount of Imatinib including its pharmaceutically acceptable salts (abstract); oral solution containing Imatinib mesylate (4:7-8; claim 1); 
The oral aqueous solution further comprises one or more pharmaceutically acceptable additives (claim 4); additives include one or more of diluents, water miscible solvents, … preservatives, buffering agents, … sweetening agent (claim 5).  
The solvent is inter alia, glycerin (claim 8), solvent in an amount from about 1% by weight to about 40% by weight (claim 9), reading on glycerin range of claim 26 with sufficient specificity.
The preservative is selected from, inter alia, sodium benzoate (claim 20), the preservative in an amount of about 0.005% to about 1% by weight (claim 21), reading on sodium benzoate range with sufficient specificity.
Diluent selected from bulk sweeteners consisting of, inter alia, maltitol (claim 6), diluent is present in an amount of about 5% to about 80% (claim 7), reading on maltitol range of claim 26 with sufficient specificity.
The buffering agent is selected from, inter alia, citric acid (claim 24); amounts of claim 25 are construed to be in a quantity sufficient to adjust the liquid dosage form to a desired pH; adjustment to pH of about 2 to 5.5 with preferred buffering agent, inter alia, citric acid (9:20-24), reading on claims 26 & 29.
Review of the examples demonstrates water is added as to 100% w/v.
Thus, each of the required claim 26 components are taught in amounts considered to teach claimed amounts with sufficient specificity to anticipate claim 26 amounts, anticipating the claim.

Amounts with overlap are construed as sufficient to anticipate with sufficient specificity (MPEP 2131.03(II)).  However, if not considered to have sufficient specificity for anticipation of each range, the overlap alternately renders each claimed range prima facie obvious.  (MPEP 2144.05(I)).
Regarding claim 27, Parvataneni teaches non-limiting examples of sweeteners include acesulfame potassium; amounts range from about 0.01% to about 5% by weight (8:18, 20, 23-24), anticipating, and alternately rendering obvious claim 27.
Regarding claim 30, these oral solutions are construed as ready to use.
Regarding claim 31, the initial impurities would have satisfied the levels of claim 31, absent evidence to the contrary.
Regarding claim 33, Applicant’s election indicates that the elected species read on each embodiment of this claim.  Accordingly, because Parvataneni teaches all recited components of claim 26, in amounts sufficient to anticipate, and alternately render obvious claim 26, the same properties of this claim would be present absent evidence to the contrary.  
See MPEP 2112.02 (II): However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show that the recited characteristics of claim 31 and 33 are not met.

Claim Rejections - 35 USC § 103
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvataneni et al. (WO 2014/041551 A1; 2014; IDS Ref AH) as applied to claims 26-27, 29-31, 33  above, and further in view of Schurpf et al. (US 2015/0337034 A1; 2015).
The teachings of Parvataneni are set forth above with reasons claim 26 is anticipated and alternately rendered obvious.  Regarding dependent claim 34, Parvataneni does not teach Applicant elected bottles.
Schurpf teaches active compounds that include imatiunib [0298], [0303]. Glycerin, citric acid and sodium benzoate are taught [0355], as is maltitol [0503].  Thus, Schurpf overlaps with compositions taught by Parvataneni.
Regarding the elected bottles as packaging, required in one embodiment of claim 34, Schurpf teaches in some embodiments, kit components may be packaged inter alia, inter alia, Applicant elected bottle [0449].
Thus, the skilled artisan would have found it obvious to utilize a bottle for the compositions taught by Parvataneni, such as glass, clear/transparent or opaque or amber.  The motivation would have been to utilize a suitable container for a liquid formulation.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611